FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         May 23, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
RICKEY WHITE,

             Petitioner-Appellant,

v.                                                  Nos. 12-7015 & 12-7023
                                             (D.C. Nos. 6:12-CV-00071-RAW-KEW
RANDALL WORKMAN,                                          (E.D. Okla.)

             Respondent-Appellee.


                       ORDER DENYING CERTIFICATE
                           OF APPEALABILITY*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.


      Rickey White, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal the district court’s dismissal of his unauthorized

second or successive 28 U.S.C. § 2254 petition for lack of jurisdiction. We deny a

COA and dismiss the matter.

      In 1981, Mr. White was convicted of first degree murder in Oklahoma state

court and sentenced to life in prison. In 1985, his conviction and sentence were

affirmed on direct appeal. In 2003, Mr. White filed a § 2254 petition. The district


*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court dismissed the petition as time-barred, and we denied his request for a COA. In

January and April 2009, Mr. White sought authorization to file a second or

successive § 2254 petition, but we denied both requests because he failed to meet the

standards for authorization in 28 U.S.C. § 2244. In January 2012, Mr. White filed a

§ 2254 petition in the Southern District of Alabama. That court determined that

venue was improper and transferred the petition to the Eastern District of Oklahoma.

After the transfer, the district court dismissed the § 2254 petition for lack of

jurisdiction.

       Mr. White now seeks a COA to appeal the dismissal of his § 2254 petition. In

order to receive a COA, Mr. White must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       A prisoner may not file a second or successive § 2254 petition unless he first

obtains an order from the circuit court authorizing the district court to consider the

petition. 28 U.S.C. § 2244(b)(3)(A). In the absence of such authorization, a district

court lacks jurisdiction to address the merits of a second or successive § 2254

petition. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam). Because

Mr. White failed to first obtain circuit-court authorization to file his successive

§ 2254 petition, the district court dismissed it for lack of jurisdiction. Reasonable

jurists could not debate that the district court was correct in its procedural ruling to


                                           -2-
dismiss Mr. White’s unauthorized second or successive § 2254 petition for lack of

jurisdiction.

       Accordingly, we DENY a COA and DISMISS this matter. We also DENY

Mr. White’s motion to proceed on appeal in forma pauperis (IFP) because he has

failed to advance “a reasoned, nonfrivolous argument on the law and facts in support

of the issues raised on appeal.” DeBardeleben v. Quinlan, 937 F.2d 502, 505

(10th Cir. 1991). All other pending motions are also DENIED.



                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                        -3-